DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/15/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to the Drawings and the Specification as set forth in the Non-Final Rejection filed 06/16/22 is overcome by the Applicant’s amendments.

4.	The objection to the Claims 7, 11, and 13 as set forth in the Non-Final Rejection filed 06/16/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/16/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 7, 11, and 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/16/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
7.	Claims 1-14 are allowed.
	The closest prior art is provided by Takaku (US 2013/0033174 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    199
    369
    media_image1.png
    Greyscale

([0025]) where A and B = ring structure; an embodiment is disclosed:

    PNG
    media_image2.png
    212
    370
    media_image2.png
    Greyscale

(page 8).  However, it is the position of the Office that neither Takaku singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s organometallic complexes of formula I, particularly in regards to the nature of the tetradentate ligand.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786